t c memo united_states tax_court michael g morris and monica clay-morris petitioners v commissioner of internal revenue respondent docket no 14268-14l filed date michael g morris and monica clay-morris pro sese thomas alan friday and horace crump for respondent memorandum findings_of_fact and opinion nega judge the internal_revenue_service irs appeals_office sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to notices of federal_tax_lien nftls and notices of intent to levy filed to collect petitioners’ unpaid self-reported tax_liabilities for in the notice_of_determination respondent sustained the nftls for tax years and respectively and the proposed levy actions for tax years and respectively pursuant to sec_6330 petitioners seek review of respondent’s determination to sustain the filing of the nftls and the proposed levy actions findings_of_fact some facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in mississippi when their petition was filed petitioner husband dr morris is a physician who specializes in obstetrics and gynecology in the morrises moved from pennsylvania to central mississippi in order for dr morris to pursue a practice opportunity with an obstetrics and gynecology physicians group in the area after encountering difficulties with the physicians group dr morris sought employment from a local hospital central mississippi medical center cmmc dr morris and the as explained below respondent abated in full petitioners’ tax_liability and additions to tax as a result respondent no longer seeks to collect petitioners’ tax_liability and additions to tax for this year all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure hospital negotiated a physicians recruitment contract whereby the hospital would help cover startup costs if he maintained a new practice in the area for three years dr morris opened his practice in and received payments from the hospital in and in accordance with the physicians recruitment contract in and he received forms 1099-misc miscellaneous income from cmmc to report the disbursement of these funds petitioners self-reported their tax_liabilities for tax years and failed to pay the liabilities for these years their tax returns for tax years the years at issue were filed after their respective due dates taking into account extensions of time to file at trial petitioners testified that they were confused over how to report income from the physicians recruitment contract they testified that they originally reported income from the contract on their tax returns for tax years and the years they received the funds from cmmc rather than on their returns for tax years and the years in which they received forms petitioners’ tax_return was filed on date taking into account an extension of time to file that return was due on or before date petitioners’ tax_return was filed on date taking into account an extension of time to file that return was due on or before date petitioners’ tax_return was filed date taking into account an extension of time to file that return was due on or before date misc they testified that this confusion caused them to seek out advice from different tax_return_preparers and amend their tax returns multiple times in one instance petitioners testified that they explained to their return preparer the terms of the physicians recruitment contract but did not provide the return preparer with a copy of the contract the contract is not in the record dr morris also testified that he suffered financial difficulties in because of disagreements with his billing company that caused him to draw down his retirement_funds in that year on date respondent received a claim for credit from petitioners for overpayment of their tax_liability later that year respondent disallowed their claim because it was filed more than three years after petitioners filed their tax_return and more than two years after they paid their outstanding liability for appeals process for liabilities on date respondent issued a notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 notice_of_intent_to_levy to petitioners with respect to their tax_liabilities for on date respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien filing for this same period petitioners timely submitted a form request for a collection_due_process or equivalent_hearing in response to these notices on the form petitioners requested collection alternatives--specifically an installment_agreement and an offer-in-compromise and requested that their account be placed in uncollectible status petitioners also attached a letter to the form in which they contended that the proposed levy was premature because the amounts owed were still at issue specifically they stated that they had filed amendments to their tax returns that would significantly decrease the amounts owed they also stated that the irs was reviewing their overpayment_of_tax for a previous year and that the overpayment would help to substantially reduce their tax_liabilities and put them in a position to either pay past due tax or make installment payments on date respondent’s settlement officer so sent petitioners a letter offering them the opportunity to schedule a face-to-face collection_due_process cdp hearing by date if they submitted a completed form 433-a collection information statement for wage earners and self- employed individuals with supporting documentation amended returns for review and consideration and proof of estimated_tax payments petitioners submitted form 433-a and thereafter requested to reschedule their face-to-face hearing to date soon after petitioners requested to reschedule their hearing to date on date petitioners submitted form application_for withdrawal of filed form y notice_of_federal_tax_lien on the form petitioners stated that the nftl was filed prematurely or not in accordance with irs procedures withdrawal would facilitate collection of the tax and petitioners or the taxpayer_advocate acting on behalf of petitioners believed withdrawal to be in the best interest of the taxpayer and the government on date a face-to-face hearing was held during the hearing the so reviewed petitioners’ form 433-a and requested supporting documentation in order to make a determination of petitioners’ ability to pay petitioners also challenged their underlying liabilities during the hearing and questioned how the hearing could take place when their amended returns were still being processed by the appeals_office on date petitioners’ cdp hearing was suspended pending the outcome of their challenge to their and tax_liabilities on date petitioners filed amended returns for and appeals process for liability on date respondent issued a notice_of_intent_to_levy to petitioners with respect to their tax_liability on date respondent issued a notice of lien filing for this same period petitioners timely submitted a request for a cdp hearing for this period and requested collection alternatives--specifically an installment_agreement or an offer-in-compromise and alternatively requested their account be placed in uncollectible status they also requested lien subordination discharge and withdrawal on date the so sent petitioners a letter offering them the opportunity to schedule a telephone hearing for date and requested they submit a completed form 433-a with supporting documentation and proof of estimated_tax payments in order to pursue an installment_agreement or an offer-in- compromise the letter also noted that petitioners’ tax years had open liability issues that were being reviewed by an appeals officer a telephone conference was held on date during the conference the so requested an updated form 433-a with supporting documentation so that the so could consider a collection alternative petitioners subsequently provided some of the requested documentation to the so subsequent correspondence between petitioners the appeals_office and the so petitioners and the so negotiated a proposed installment_agreement throughout petitioners did not propose a written offer-in-compromise on date an appeals officer issued a decision regarding petitioners’ challenge to their and tax_liabilities and their case was taken out of suspense status to continue the cdp hearing process respondent subsequently accepted petitioners’ amended tax_return on date dr morris requested the appeals_office to send form 433-d installment_agreement and form summary notice_of_determination waiver of right to judicial review of a collection_due_process determination and waiver of suspension of levy action dr morris wanted to review these forms for resolution of the case on date the appeals_office received notification that petitioners had filed for bankruptcy with the u s bankruptcy court for the southern district of mississippi under u s c chapter no 13-02540-ee petitioners’ case was suspended pending the bankruptcy case outcome they were discharged from bankruptcy on date and as a result of the bankruptcy proceeding respondent abated in full their tax_liability and additions to tax on date the so mailed a letter to petitioners stating that their cdp hearing had been resumed on account of the bankruptcy discharge and that they still had outstanding tax_liabilities subject_to the hearing in the letter the so set the final deadline for petitioners to submit requested documentation for date the final deadline was subsequently extended to date on date petitioners provided respondent with documents regarding issues previously raised and considered during the cdp hearing notice_of_determination and petition to tax_court on date the appeals_office issued the notice_of_determination sustaining the nftls for tax years and respectively and the proposed levy actions for tax years and respectively the notice_of_determination stated that the nftls were appropriate at the time they were filed and that a collection alternative could not be granted because petitioners would not agree to the proposed installment_agreement petitioners timely filed a petition with this court petitioners claim the so did not take into account the discharge of their tax_liability and overpayment of tax to calculate monthly payments for an installment_agreement they also claim that he refused to negotiate a new installment_agreement and provide a new tax balance showing that the tax_liability was discharged and that their tax_liability for had been overpaid in their petition petitioners argue that the notice_of_determination is erroneous and constitutes an abuse_of_discretion by respondent because petitioners are entitled to first-time penalty abatement the lien was filed prematurely the nftl caused undue_hardship petitioners are entitled to abatement of penalties and interest on account of reasonable_cause and irs delay petitioners are entitled to a credit for overpayment of tax the so reviewing their case engaged in abusive practices the installment_agreement that the so proposed was not the least intrusive method of collection and would have created greater hardship the penalty assessments against petitioners were in violation of an internal_revenue_manual irm provision that requires a manager to approve penalty assessments and the levy was not the least intrusive method of collection i administrative hearings under sec_6330 opinion sec_6301 empowers the commissioner to collect the taxes imposed by the internal revenue laws to further that objective congress has provided that the commissioner may effect the collection_of_taxes by among other methods liens and levies pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see 122_tc_287 the lien arises automatically on the date of assessment and persists until the tax_liability is satisfied or becomes unenforceable by reason of lapse of time sec_6322 iannone v commissioner t c pincite sec_6331 authorizes the commissioner to levy upon all property or property rights of any taxpayer liable for any_tax who neglects or refuses to pay that liability within days after notice_and_demand for payment when the commissioner pursues collection by lien or levy he must notify the affected taxpayer in writing of his or her right to a cdp hearing with an impartial appeals officer see sec_6320 and b relating to liens a and b relating to levies where a hearing is requested whether in response to an nftl filing or a proposed levy the presiding appeals officer must satisfy the standards set forth in sec_6330 see sec_6320 sec_6330 specifically as part of the cdp hearing the appeals officer must take into consideration verification that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer concerning the collection action and whether the proposed collection action balances the need for the efficient collection of tax with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary sec_6330 relevant issues may include appropriate spousal defenses challenges to the appropriateness of the collection action and potential collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 ii judicial review a determination made by the appeals_office under sec_6330 to sustain a proposed levy may be reviewed by this court sec_6330 see rules in general upon review of a notice_of_determination sustaining a collection action the court will limit its review to those issues properly raised during the administrative hearing 129_tc_107 118_tc_488 where the validity of the underlying liability is properly at issue during the hearing we review that issue de novo 114_tc_604 we review other administrative determinations of the appeals_office for abuse_of_discretion id sec_6330 permits challenges to the validity of the underlying liability in collection proceedings only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to challenge the liability the parties agree that petitioners had no prior opportunity before their cdp hearings to dispute their underlying liabilities and that they are entitled to challenge the liabilities in this proceeding see 130_tc_44 petitioners’ underlying liabilities consist of outstanding tax_liabilities and additions to tax petitioners challenge their outstanding tax_liabilities for tax years and the additions to tax for tax years the parties agree that the tax_liability and the addition_to_tax for have been discharged in bankruptcy and are no longer at issue the parties also agree that petitioners’ tax_liability for is no longer at issue the only underlying liabilities at issue are additions to tax assessed by respondent for failure to timely pay tax for tax years accordingly we review these liabilities de novo see sego v commissioner t c pincite petitioners bear the burden_of_proof to show error in respondent’s determinations as to their underlying liabilities but respondent bears the burden of production with respect to the additions to tax assessed against petitioners see sec_7491 rule a iii petitioners’ sec_6651 additions to tax for respondent assessed sec_6651 additions to tax for failure to timely pay tax for tax years sec_6651 provides for an addition_to_tax when a taxpayer fails to timely pay the tax shown on a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect reasonable_cause for purposes of sec_6651 depends upon whether the taxpayer notwithstanding the exercise of ordinary business care and prudence was in fact unable to pay or would suffer undue_hardship if payment were made see ruggeri v commissioner tcmemo_2008_300 respondent submitted sufficient evidence to show that petitioners paid their tax_liabilities untimely for the years at issue and so met his burden of production under sec_7491 petitioners argue they exercised ordinary business care and prudence but nevertheless suffered undue_hardship in attempting to timely pay their tax_liabilities to support their claim petitioners rely on provisions in the irm that specify situations where reasonable_cause may be found specifically petitioners cite the irm to contend that notwithstanding the fact they exercised ordinary business care and prudence they made a mistake in filing their tax returns and were unable to comply within the prescribed time were ignorant of the law with respect to a specific type of income reported on their return followed advice provided by a tax professional and followed oral advice from the irs see irm pt date petitioners have failed to show that they exercised ordinary business care and prudence the regulations state that taxpayers will be considered to have exercised ordinary business care and prudence if they made reasonable efforts to conserve sufficient assets in marketable form to satisfy their tax_liability and nevertheless were unable to pay all or a portion of the tax when it became due see sec_301_6651-1 proced admin regs petitioners failed to produce evidence to show other than their unpersuasive testimony that they tried to timely satisfy their tax_liabilities although we do not doubt that petitioners suffered financial difficulties during the years at issue we cannot determine on the basis of the record whether they made reasonable efforts to satisfy their tax_liabilities notwithstanding these difficulties petitioners may have amended their tax returns multiple times in an attempt to correct mistakes reporting funds received as part of dr morris’ physicians recruitment contract but these attempts occurred after the payments for these years were due similarly their bankruptcy filing occurred almost a year after the last of their payments for the years at issue were due from the record we cannot determine whether petitioners made an effort to conserve assets in before submitting untimely returns therefore petitioners did not meet their burden_of_proof to show they exercised ordinary business care and prudence but nevertheless suffered undue_hardship in attempting to timely pay their tax_liabilities for respondent’s determination is sustained with respect to this issue iv other issues reviewed for abuse_of_discretion in reviewing a settlement officer’s determination to sustain liens and levies for abuse_of_discretion we will reject the determination only if it is arbitrary capricious or without sound basis in fact or law see rule 125_tc_301 aff’d 469_f3d_27 1st cir we do not substitute our judgment for that of the settlement officer and we do not decide independently whether we believe the lien notices or proposed levy actions should be withdrawn see murphy v commissioner t c pincite instead we consider whether in the course of making the determination the so verified that the requirements of applicable law and administrative procedure have been met considered any relevant issue raised by the taxpayer that relates to the in dinino v commissioner tcmemo_2009_284 we indicated that we need not consider the verification requirement unless the taxpayer adequately raised it in the petition although petitioners did not explicitly challenge the verification requirement in their petition we believe their argument that the lien continued unpaid tax or the proposed lien and levy actions and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 - petitioners raised several issues during their cdp hearing including collection alternatives lien withdrawal lien discharge lien subordination challenges to the appropriateness of the collection action and challenges to their underlying liabilities petitioners also requested penalty abatement including first-time penalty abatement based on reasonable_cause for ignorance of the law and following the advice of a tax_return_preparer petitioners chiefly contend that the nftls and the proposed levy actions hamper their ability to pay their tax_liabilities and prevent dr morris from pursuing employment the record indicates that the so considered lien relief measures and discussed steps for petitioners to take to apply for such relief petitioners did not follow the so’s advice did not provide additional documentation for the so to consider with respect to their ability to pay and did continued was filed prematurely and in violation of the irm is sufficient to properly raise the verification requirement not establish the appropriateness of a withdrawal of the nftl or a subordination of the lien or a discharge of the property subject_to the lien when a federal_tax_lien is in place the irs is permitted to withdraw the notice_of_federal_tax_lien under four situations including where the withdrawal of such notice will facilitate the collection of the tax_liability or the withdrawal of such notice would be in the best interests of the taxpayer and the united_states sec_6323 the irs may also subordinate a tax_lien on specific property by issuing a certificate of subordination sec_6325 somewhat similarly the irs may also issue a certificate of discharge of any part of a property subject_to a federal_tax_lien without full payment being required sec_6325 - all three of these lien relief measures as expressed in statutes and regulations are permissive and the irs is generally not required to withdraw subordinate or discharge even if the conditions of a measure are fully met see eg taggart v commissioner tcmemo_2013_113 at sec_6323 uses discretionary not mandatory language and respondent is not required to withdraw the lien even for one of the reasons stated in sec_6323 sec_301_6325-1 proced admin regs providing that an appropriate_official may in his or her discretion issue a certificate of discharge of any part of a subject property under certain circumstances sec_301 d proced admin regs providing that an appropriate_official may in his or her discretion issue a certificate of subordination of a lien under certain circumstances accordingly we cannot conclude that the settlement officer abused his discretion with regard to these permissive lien relief measures especially in the light of petitioners’ failure to provide relevant information during the cdp hearings in their petition and at trial petitioners provided other contentions for finding that the notice_of_determination was erroneous and constitutes an abuse_of_discretion by respondent many of these arguments hinge on the process by which the lien notices were filed rather than address each argument separately we note that petitioners have failed to carry their burden with respect to these issues for example petitioners’ request for first-time penalty abatement generally requires not having penalty reversals in the preceding three years and having reasonable_cause for failure_to_pay_tax see irm pt date in the notice_of_determination respondent states that petitioners’ account transcript for contained penalty reversals and petitioners did not show reasonable_cause for their failure to pay although there are limited exceptions to the general_rule for first-time penalty abatement petitioners did not provide sufficient evidence to dispute respondent’s determination with respect to this issue for some of their contentions--such as their claim that the assessments were in violation of an irm provision that requires a manager to approve penalty assessments--petitioners provided no evidence to show that this was the case even if respondent failed to comply with the provisions of the irm those provisions are simply intraagency operating procedures they are not judicially enforceable against the agency 981_f2d_1226 n 11th cir see also 90_f3d_1190 6th cir 714_f2d_206 1st cir the procedures in the irm do not confer rights on taxpayers horne f 2d pincite 561_f2d_685 7th cir in any event we conclude the rules were not violated finally petitioners assert that they have an overpayment available from tax_year that should be applied against their liabilities for contrary to their assertions their alleged overpayment represents a mere claim of an overpayment that was subsequently denied by the irs this court lacks jurisdiction to adjudicate such an overpayment claim in this collection proceeding see 138_tc_348 126_tc_1 on the basis of the record we find that the so verified that the requirements of applicable law and administrative procedure were followed and that in sustaining the filing of the nftls and proposed levy actions the so properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 for these reasons respondent did not err in sustaining the filing of the nftls and the proposed levy actions we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered for respondent
